Citation Nr: 0524392	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-06 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic legal entitlement to Department of Veterans Affairs 
(VA) benefits.



WITNESS AT HEARING ON APPEAL

Appellant & Son



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The claimant/appellant alleges service during WWII.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
March 2003 determination by the Manila VA Regional Office 
(RO).  In October 2003, the claimant testified before a 
Decision Review Officer; a transcript of the hearing is of 
record.  


FINDINGS OF FACT

The appellant has not submitted any official documentation of 
service issued by a United States service department, and it 
is certified that he had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible for VA 
benefits.  38 U.S.C.A. §§ 101, 107, 1110 (West 2002); 38 
C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The appellant was provided notice of the provisions of VCAA 
in a January 2004 statement of the case (SOC).  Although he 
was provided the notice subsequent to the RO determination 
appealed, he is not prejudiced by any notice timing defect.  
He was notified (in the March 2003 determination and in the 
January 2004 SOC) of everything required, and has had ample 
opportunity to respond or supplement the record.  
[Significantly, in September 2002 he submitted a photocopy of 
a form advising what types of records could establish that he 
had recognized service.  Consequently, the record shows that 
he was previously provided (and already knew) the necessary 
information about what evidence would be probative in the 
matter at hand.]  The January 2004 SOC informed him of the 
responsibilities of the parties to identify and obtain any 
additional evidence necessary to substantiate the claim.  He 
has had ample opportunity to respond, and is not prejudiced 
by any notice timing defect.  

Regarding content of notice, the March 2003 determination and 
the SOC informed the appellant of what the evidence showed 
and why the claim was denied.  He was advised by the January 
2004 SOC that VA would make reasonable efforts to help him 
get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The January 2004 SOC advised him 
of what the evidence must show to establish basic legal 
entitlement to VA benefits, and advised him of what 
information or evidence VA needed from him.  The SOC advised 
him of the definition of "veteran", what constituted 
Philippine and insular forces, and what constituted 
Philippine service.  He was also advised specifically of the 
type of acceptable evidence that he could submit as evidence 
of service, or, if he did not submit any such evidence that 
VA shall request verification of service from the service 
department.  (See photocopy (submitted by the claimant in 
September 2002) of June 1947 form provided to the claimant, 
advising him what was necessary to establish service 
entitling him to pay (and veteran status).  See Pelea v. 
Nicholson, No. 01-1138 (U.S. Vet.App. Aug. 5, 2005).  The SOC 
also expressly informed the appellant to "provide any 
evidence in [his] possession that pertains to the claim."  
Everything submitted to date has been accepted for the record 
and considered.  

Regarding the duty to assist, in light of the fact that the 
claimant has not submitted any acceptable alternative 
evidence of recognized service, VA sought verification from 
the service department.  There is no suggestion that any 
pertinent evidence (to include acceptable alternative 
evidence of recognized service) remains outstanding.  All 
notice and duty to assist requirements are substantially met.  
The claimant is not prejudiced by the Board's review of the 
matter on the merits at this point.  See Conway v. Principi,  
6 Vet. App. 226 (1994).  

II.	Factual Background

The appellant contends that he had active service with the 
Philippine Army from June 1938 to March 1956, with service in 
the Philippine Commonwealth Army from August 1941 to December 
1945 (including in a guerrilla unit).  In September 2002, he 
submitted a photocopy of a document from the Headquarters 
Recovered Personnel Division that notified him that he needed 
to provide identification (though special orders, affidavits, 
or certificates) that he was a member of the USAFFE and 
evidence of guerilla service.  He submitted an honorable 
discharge certificate from the Armed Forces of the 
Philippines that indicated service from September 1941 to 
March 1956.  As this document did not meet the requirements 
of 38 C.F.R. § 3.203(a), the RO sought verification of 
service from the National Personnel Records Center (NPRC).  
The NPRC certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.  


III.	Criteria

VA Compensation and Pension Benefits are payable to veterans 
who meet evidentiary/qualifying requirements.  38 U.S.C.A. §§ 
1110, 1521.  

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).   

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a); see also 38 C.F.R. § 3.41.  

When the claimant does not submit evidence of service or the 
evidence does not meet the requirements of this section, the 
VA shall request verification of service from a service 
department. 38 C.F.R. § 3.203.  With regard to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla. 38 C.F.R. §§ 3.40, 3.41; Duro v. Derwinski, 2 
Vet. App. 530 (1992).  

IV.	Analysis

The appellant did not submit a DD Form 214, a Certification 
of Release or Discharge from Active Duty, or an original 
Certificate of Discharge in accordance with 38 C.F.R. 
§ 3.203(a)(1).  Therefore, VA sought Service Department 
verification whether he served in the U.S. Armed Forces in 
the Philippines.  In March 2003, the Service Department (via 
the National Records Personnel Center) certified there was no 
record of the appellant serving as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the U.S. Armed Forces.  In light of the fact that 
the veteran did not submit any other alternative forms of 
verification, this certification is binding on VA; VA has no 
authority to change or amend the finding.  Duro, 2 Vet. App. 
at 532.  Moreover, the appellant has provided no further 
evidence that would warrant a request for re-certification 
from the service department. See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994). 

As the appellant has not shown that he had requisite service 
and the service department certification indicates that he 
did not have the requisite service, the preponderance of the 
evidence is against the claim.  The Board finds that the 
appellant is not a veteran so as to establish basic 
eligibility for VA benefits.


ORDER

Basic legal entitlement to VA benefits is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


